Citation Nr: 0106932	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-11 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for bronchial asthma.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

Numerous pieces of recent correspondence from the veteran 
discuss his Hansen's disease (also known as leprosy).  In 
some, he asserts that the disease began in service or was 
aggravated by service.  The issue of entitlement to service 
connection for Hansen's disease (or leprosy) is not before 
the Board at this time.  Jurisdiction does indeed matter and 
it is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  None of the steps required 
for jurisdiction have been satisfied.  More recently, when 
another part of VA argued that an issue over which the Board 
did not have jurisdiction should be remanded, the Court again 
established that jurisdiction counts.  Specifically, the 
Court could not remand a matter over which it has no 
jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 (1997).  See 
also Ledford v. West, 136 F.3d 776 (1998); Black v. West, 
11 Vet. App. 15 (1998); Shockley v. West, 11 Vet. App. 208 
(1998).  

Moreover, the RO denied service connection for leprosy in 
December 1954 and the veteran did not perfect a timely 
appeal.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  The Board denied service connection for 
Hansen's disease in June 1992.  Decisions of the Board are 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).  The claim can not be reopened and the 
former disposition reviewed unless new and material evidence 
is presented.  38 U.S.C.A. § 5108 (West 1991).  The United 
States Court of Appeals for the Federal Circuit has held that 
this is a jurisdictional matter.  That is, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  New and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  
While recent correspondence discusses Hansen's disease (or 
leprosy) the veteran has not asserted that he has submitted 
new and material evidence to reopen the claim and the Board's 
review does not disclose such evidence.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on regarding the 
veteran's Hansen's disease (or leprosy).  The RO should write 
the veteran a letter.



REMAND

The issue of entitlement to service connection for bronchial 
asthma was developed for appellate consideration.  That issue 
was addressed in the March 1998 rating decision and the 
statement of the case issued in June 1999.  In a statement 
dated in June 1999, the veteran wrote that he wished to 
cancel a scheduled hearing and his appeal.  However, in a 
substantive appeal, dated a few days later in June 1999, the 
veteran indicated that he wished to pursue the appeal.  The 
Board finds that the veteran has perfected a substantive 
appeal to this Board on the issue of entitlement to service 
connection for bronchial asthma.   

The March 1998 rating decision and the statement of the case 
issued in June 1999 explained that the claim for service 
connection for bronchial asthma was not well grounded.  There 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.  Ultimately it is the claimant's 
responsibility to present and support a 
claim for benefits.  If the claimant can 
obtain or generate evidence in support of 
the claim, he must submit it to the RO.  
If the claimant knows of evidence which 
the RO could reasonably obtain or 
generate in support of the claim, he must 
notify the RO and request assistance in 
obtaining the evidence.  In particular, 
if there is evidence that establishes 
that he has bronchial asthma and evidence 
that links the disorder to service, he 
must submit that evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

